Citation Nr: 0947953	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-24 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
right foot.

2.  Entitlement to service connection for nerve damage of 
bilateral feet and legs, bilateral shin splints, bilateral 
patellar grinding, and joint pain in the legs, to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION


The Veteran served on active duty from August 1999 to 
September 2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January and March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The issue of service connection for nerve damage of bilateral 
feet and legs, bilateral shin splints, bilateral patellar 
grinding, and joint pain in the legs addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has pes planus of the right foot that had its 
onset during active service.


CONCLUSION OF LAW

Pes planus of the right foot was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service treatment records reflect that the Veteran was 
treated for complaints of pain and numbness to both feet, 
including her arches and toes.  She was assessed with planter 
fasciitis, boot paresthesias, metatarsaglia, hallux valgus, 
pes planus, and chronic bilateral posterior tibialis 
tendonitis due to overuse and pes planus.  She was treated 
with inserts, arch supports, physical therapy, and was 
allowed to wear tennis shows from time to time on duty.  Her 
report of medical examination at discharge from active 
service reflects complaints of problems with feet and legs 
for the past six years, and feet and leg pain which limited 
her ability to work in her primary military specialty or 
required geographic and assignment limitations.  The 
examining physician noted fibromyalgic type symptoms in the 
feet and chronic musculoskeletal symptoms.  The physician 
further assessed her lower extremities and feet to be 
abnormal, observing that while she exhibited normal range of 
motion, she complained of pain.  Summary of defects and 
diagnoses included musculoskeletal pain/fibromyalgia and 
physical therapy and follow-up by podiatry was recommended.  
The physician further commented that pes planus, orthotics, 
and podiatry were among the main issues that required medical 
follow-up.  

In November 2005, the Veteran underwent VA examination.  The 
examiner noted that the claims file had been reviewed.  The 
Veteran reported numbness and pain in her feet lasting six 
years, which she attributed to ill fitting boots.  She 
reported undergoing physical therapy for fallen arches and 
shin splints, which helped.  The examiner objectively 
observed the Veteran to exhibit a painful gait and mild left 
foot pes planus.  Results of X-rays taken of the feet in 
conjunction with the examination revealed normal results.  
The examiner diagnosed mild pes planus only in the left foot.  

Given her neurologic complaints, electromyography (EMG) was 
conducted on November 28, 2005, which demonstrated there was 
no neuropathy, but the possibility of a complex regional pain 
syndrome type 2 of the feet could not be ruled out.  In an 
addendum to his initial report, the examiner observed that 
the Veteran had been diagnosed with fibromyalgia and opined 
that her bilateral foot pain, joint tenderness, shin splints, 
knee pain, leg (joint pain), and upper back pain were 
contributing factors that overlap and play into the 
fibromyalgia as symptoms.  As a result of the EMG testing, 
the examiner continued to identify as an additional diagnosis 
complex regional pain syndrome type 2 concerning the feet, 
and opined that this appeared to be the best diagnosis 
assessed for these complaints.

Subsequent VA treatment records reflect that the Veteran 
continued to complain of foot pain and, in April 2006, show 
the Veteran was diagnosed with flat feet.  Inserts were 
ordered.  

Statements are of record proffered by two service members, 
dated in January and February 2007, who knew the Veteran in 
service and after she separated from service, and by her 
mother, dated in January 2006.  The buddy statements attest 
to the service members' observations of the Veteran's 
bilateral foot and leg symptoms during her active service, 
and the continuation of those symptoms following her 
discharge, as well as to her professed complaints of pain and 
difficulty concerning her feet.  The Veteran's mother's 
statement attests to her knowledge of the Veteran's 
complaints of bilateral foot and leg pain during service and 
to her observations of the Veteran's symptoms of foot pain 
and difficulty after returning home.  With the statement, she 
submitted copies of emails in which the Veteran described her 
symptoms of foot and lower extremity pain and difficulty.

In May 2007, the Veteran again underwent VA examination and 
was at this time diagnosed with minimal right-sided pes 
planus.  No opinion as to the etiology of this condition was 
provided.

After review of the medical evidence, the Board finds that 
the VA treatment records and the statements of the Veteran 
and her witnesses are accepted as establishing continuity of 
bilateral foot symptoms from active service to the present.  
There are no other findings or opinions against a finding 
that the Veteran's right foot pes planus is not the result of 
her active service.

It is noted that service treatment records and VA treatment 
records did not in every entry distinguish between the right 
and left foot when reflecting diagnoses for flat feet or pes 
planus.  However, the entries are clear in presenting the 
Veteran's complaints as involving both, or bilateral, feet.  
Moreover, where service treatment records reflect arch 
supports were ordered, they were so in the plural.  
Similarly, the notation accompanying the diagnosis of flat 
feet in the April 2006 VA treatment record reflects that 
inserts were ordered, again in the plural. The April 2006 
entry is within the year following her discharge from active 
service.  

Given the foregoing, the preponderance of the evidence is in 
favor of granting service connection for right foot pes 
planus.  Accordingly, service connection for right foot pes 
planus is warranted.  See 38 C.F.R. § 3.102; Hampton v. 
Gober, 10 Vet. App. 481 (1997).


ORDER

Service connection for pes planus of the right foot is 
granted.




REMAND

The Veteran also seeks entitlement to service connection for 
nerve damage of bilateral feet and legs, bilateral shin 
splints, bilateral patellar grinding, and joint pain in the 
legs.

Service medical records reflect complaints of and treatment 
for various conditions of the feet and lower extremities 
including symptoms such as numbness, burning, pain, and 
pitting edema.  Her report of medical examination at 
discharge from active service reflects complaints of problems 
with feet and legs with objective observations of 
abnormalities in the lower extremities and feet.

Post-service medical records show she was diagnosed with 
fibromyalgia and bilateral flat feet for which she has been 
service-connected.  Additionally, VA treatment records and 
private treatment records reflect continued complaints of and 
treatment for bilateral foot, knee, and lower extremity pain, 
and diagnoses of chondromalacia patella and left knee 
patellofemoral syndrome.  

However, VA examination conducted in November 2005 shows a 
possible diagnosis of a complex regional pain syndrome type 2 
of both feet.  After the diagnosis of fibromyalgia had been 
confirmed, the examiner specifically noted in an addendum 
that a complex regional pain syndrome type 2 appears to be 
the "best 'diagnosis' that can be applied at this time."  

In a January 2006 opinion, the examiner from November 2005 
stated that, concerning the damage in the feet and legs with 
pain and swelling and loss of sensation, her EMG testing was 
normal in the past, but a regional complex pain issue type 
syndrome was mentioned.  Concerning the shin splints, knee 
pains, and joint pains in the legs, he stated that these can 
all easily play into symptoms of fibromyalgia, as 
fibromyalgia has a very large collection of symptomatology 
that is very wide and varied.  Therefore, he opined that it 
is at least as likely as not that these issues are symptoms 
of her fibromyalgia.  

However, this opinion was proffered prior to additional VA 
treatment records and the receipt of private treatment 
records which reflect continued complaints of and treatment 
for bilateral foot, knee, and lower extremity pain, and 
diagnoses of chondromalacia patella and left knee 
patellofemoral syndrome.  

Given that diagnoses for the Veteran's lower extremity 
conditions have not been resolved and that such 
manifestations could very well be part and parcel of already 
service-connected conditions, further examination is 
necessary to determine the exact nature, extent and etiology 
of all separate and distinct disorders relating to the 
Veteran's lower extremities and to identify the Veteran's 
symptoms associated to each disorder, including whether they 
are related to the Veteran's already service-connected 
bilateral pes planus and/or fibromyalgia.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and 
private treatment records have been 
obtained.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
disorders related to the Veteran's 
bilateral lower extremities.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.  The examiner should review 
the claims file and note such review in 
the examination report.

The examiner should identify each 
separate and distinct disorder found 
involving the Veteran's bilateral lower 
extremities that is not already service-
connected (i.e., either bilateral pes 
planus or fibromyalgia), including but 
not limited to any neurological disorder 
(such as a complex regional pain syndrome 
type 2), any orthopedic disorder (such as 
chondromalacia and/or patellofemoral pain 
syndrome of the bilateral knees), or any 
muscle disorders (such as strains or 
sprains).  For each separate and distinct 
disorder found, the examiner should 
identify the symptoms related to that 
disorder.  If symptoms overlap, the 
examiner should so state and indicate the 
primary disorder to which said symptom 
relates.  If there are any symptoms 
identified that are not related to any 
identified separate and distinct disorder 
of the bilateral lower extremities, the 
examiner should opine whether it is 
likely or not that it is related to the 
Veteran's service-connected fibromyalgia.

Furthermore, for each separate and 
distinct disorder found, the examiner 
should provide an opinion whether it is 
at least as likely as not (i.e., at least 
50 percent probable) that the identified 
disorder is related to any injury or 
disease that the Veteran incurred in 
service, or, alternatively, is 
proximately due to, the result of or 
aggravated by an already service-
connected disability (such as bilateral 
pes planus or fibromyalgia).  

A complete rationale must be provided for 
all opinions afforded.

3.  Thereafter, the Veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


